Citation Nr: 0304582	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a nonservice-connected pension overpayment in the 
amount of $679 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The deceased veteran served on active duty from October 1945 
to November 1946.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2002, the appellant appeared at the Detroit RO and 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the claims file.

Under applicable criteria, a debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1) (2002); see also VAOPGCPREC 6-98. 

In this case, the only issue certified for appellate review 
is whether the indebtedness was properly created; however, 
testimony adduced at the October 2002 hearing raised the 
issue of a waiver of overpayment.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (VA's duty to assist extends to a 
liberal reading of the record for issues raised in all 
documents or oral testimony submitted prior to a BVA 
decision).

As the issue of waiver of overpayment has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.	The appellant notified VA in February 2000 that she had 
received a private pension bonus of $1000 in 1999.

2.	In September 2000, the RO notified the appellant that her 
pension benefits were terminated effective January 1, 
2000. 

3.	An overpayment in the amount of $679 was created.


CONCLUSION OF LAW

The $679 pension overpayment was properly created and 
calculated.  38 U.S.C.A. §§ 1503, 1521, 5103A (West 2002); 38 
C.F.R. §§ 3.21, 3.260, 3.261, 3.262, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on April [redacted], 1998.

In May 1998, the appellant filed an informal claim for 
nonservice-connected death pension benefits.  In July 1998, 
she filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable).  The following month, the RO notified her that 
her claim for pension benefits had been approved.  

Based on evidence of increased countable income, benefit 
reduction notices were sent to the appellant in September 
1998, January 1999, June 1999, and March 2000. 

In February 1999, the RO received from the appellant a 
completed VA Form 21-0518, Improved Pension Eligibility 
Verification Report (Surviving Spouse With No Children).  She 
indicated she had received income from her two usual sources, 
pensions from Local 521 and Local 636.  By addendum, a "one-
time Christmas bonus of $885" was reported.

In February 2000, the RO received from the appellant another 
completed VA Form 21-0518.  She indicated she had received in 
1999 a pension bonus of $1000 from her Local 636 pension.

In September 2000, the RO notified the appellant that benefit 
payments were terminating effective January 1, 2000, due to 
increased countable income, which placed her countable annual 
income in excess of the maximum annual rate for any offset 
for VA pension purposes.

In October 2000, the appellant, through her representative, 
argued in the notice of disagreement that VA is counting a 
$1000 of income that the appellant had not received because 
the bonus was actually a bond not payable until December 
2000.  
It was also reported that she began receiving Social Security 
payments on September 20, 2000, such that her VA pension 
should be terminated effective October 1, 2000.

In December 2000, the appellant, through her representative, 
cited provisions of the M-21 in arguing that at the very 
least the debt should be reduced because there was 
"information of record reflecting that she receives [an 
$885] bonus each year."  That amount, rather than the 
reported $1000 bonus, should have been used for calculating 
countable income.

A November 2000 audit by the RO showed a current balance due 
of $679.

In November 2001, the appellant asserted that she did not 
dispute that she received $1000, instead contending that VA 
failed to reduce her countable income by not properly 
reducing her countable income by subtracting the amount of 
reported medical expenses.  A similar argument was made in 
the August 2002 VA Form 646, Statement of Accredited 
Representative in Appealed Case.

Testimony adduced at the October 2002 travel Board hearing 
again reiterated the contentions that the $1000 bonus should 
not have been counted as income during the pertinent period 
and that the proper amount of reported medical expenses was 
not subtracted from countable income for the pertinent 
period.


Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The CAVC has held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Manning v. Principi, 16 Vet. App. 534 (2002).  The CAVC has 
specifically held that the notice and duty-to-assist 
provisions of the VCAA do not apply to these types of 
appeals.  See Barger v. Principi, 16 Vet. App. 132 (2002).


Criteria

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran 
because of the nonservice-connected death of the veteran. The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances. Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation. See 38 
U.S.C.A. §§ 101(15), 1521 (West 2002).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  VA 
shall notify the debtor in writing of the exact amount of the 
debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously. 38 
C.F.R. § 1.911 (2002). 

If the debtor writes to VA and questions whether he or she 
owes the debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.  38 
C.F.R. § 1.911.


Analysis

Nonrecurring income means income received or anticipated on a 
one-time basis during a 12-month annualization period (e.g., 
an inheritance).  Pension computations of income will include 
nonrecurring income for a full 12-month annualization period 
following receipt of that income.  38 C.F.R. § 3.271(a) 
(2002).

In this case, the $1000 bonus from Local 636 does not fall 
within any of the enumerated exclusions in the applicable 
criteria.  See 38 C.F.R. §§ 3.262, 3.272 (2002). Thus, the RO 
properly counted the appellant's $1000 bonus as income for 
pension purposes.  As such, the appropriate deduction was 
made.

As set forth above, this action resulted in an overpayment in 
the currently-calculated amount of $679. 

Although it has been argued by the accredited representative 
that the appellant did not receive the $1000 bonus in 1999, 
the appellant's VA Form 21-0518 documents that this bonus was 
received in 1999, subsequent statements from her indicate 
that she does not dispute receipt of that bonus, and there is 
no documentary evidence establishing the bonus was received 
the following year, as suggested by the representative.

It has also been argued that the "bonus" was in fact 
recurring income, such that the RO should have carried over 
the amount of the bonus from the previous year, $885.    The 
Board notes that the appellant, through her representative, 
described the previous $885 bonus as a "one-time" event, 
rather than recurring income.  Moreover, this argument is 
moot in a case such as this where VA need not presume the 
amount of the bonus because the appellant has notified the RO 
of the actual amount of the income at issue. 

The appellant also contends that had VA fully considered her 
medical expenses, the current debt would be either satisfied 
or at least partially offset.  There is, however, no 
indication that VA failed to consider any reported medical 
expenses that would warrant a reduction of the current 
overpayment. 

Since the appellant has not successfully demonstrated that 
the RO committed error in computing her annual countable 
income or the resulting overpayment at issue here, the Board 
is satisfied that the $679 pension overpayment was properly 
created and calculated.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).


ORDER

The overpayment in the current amount of $679 was properly 
created.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

